Darrell Hickman, Justice. The only issue in this case is whether a check from Arkansas Power and Light Company to the appellants, redeemable in federal reserve notes (money) is compensation required by law in an eminent domain case. The appellants argue the United States Constitution, the Arkansas Constitution, and Arkansas law require payment in gold, silver or certificates redeemable in such medium of exchange. U.S. CONST, art. I, § 10, cl. 1; Ark. CONST, art. 12, § 9. Federal reserve notes are legal tender and, therefore, the appellants’ argument has no merit. 31 U.S.C. § 392 (1976); United States v. Wangrud, 533 F. 2d 495 (1976); United States v. Rifen, 577 F. 2d 1111 (1978). Affirmed.